United States Court of Appeals,

                           Eleventh Circuit

                             No. 97-6306.

                   Walter HILL, Plaintiff-Appellant,

                                  v.

Joe S. HOPPER, Commissioner of Alabama Department of Corrections,
Defendant-Appellee.

                            April 25, 1997.

Appeal from the United States District Court for the Middle
District of Alabama (No. 97-T-476-N), Myron H. Thompson, Judge.

Before HATCHETT, Chief Judge, and COX and BLACK, Circuit Judges.

     PER CURIAM:

     On April 24, 1997, Appellant Walter Hill filed with this Court

a "Motion for Injunction Against Execution Pending Disposition of

Petition for Writ of Certiorari."      The motion requests that this

Court enjoin the State of Alabama from executing Hill pending the

United States Supreme Court's disposition of his petition for

certiorari. The petition for certiorari seeks review of a decision

issued by this Court on April 17, 1997.       See Hill v. Hopper, ---

F.3d ----, No. 97-6306 (11th Cir. Apr. 17, 1997).       On April 25,

1997, the State of Alabama filed a response to Appellant Hill's

motion.   After careful consideration, we hereby deny Appellant

Hill's Motion for Injunction.

     DENIED.